Order entered February 26, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00029-CR

                        EX PARTE FRANK DELVIS MAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-2371-2012

                                            ORDER
       Appellant’s February 20, 2013 motion to extend the time to file appellant’s brief is

GRANTED to the extent of the following relief.

       The Court has received information that the court reporter has undergone medical

treatment and will need an extension of time to prepare the reporter’s record. We EXTEND the

time to file the reporter’s record to April 25, 2013. Appellant’s brief shall be due by May 24,

2013. The State’s brief shall be due by June 24, 2013. If any party does not file its brief by the

date specified, the appeal will be submitted without that party’s brief. See Tex. R. App. P. 31.1.

       The appeal is REMOVED from its current submission date of April 1, 2013. The appeal

will be submitted without oral argument on August 1, 2013 before a panel consisting of Chief

Justice Wright and Justices Myers and Evans. See TEX. R. APP. P. 31.2.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Denise

Condran, official court reporter, County Court at Law No. 3, and to counsel for all parties.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE